Citation Nr: 0527371	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  00-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from January 1941 
to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied issue of entitlement to service 
connection for bilateral hearing loss had not been received.  
Consequently, the RO denied the veteran's petition to reopen 
this claim.  

After receiving notification of the January 1999 
determination, the veteran perfected a timely appeal with 
respect to the denial of his petition.  Thereafter, in March 
2001, the Board determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for bilateral hearing loss had, in fact, been 
received.  As such, the Board granted the veteran's petition 
to reopen this issue and remanded the de novo claim to the RO 
for compliance of the notification requirements set forth in 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Subsequently, in August 2002 and November 2003, the Board 
requested additional evidentiary development consistent with 
the VCAA.  Following completion of the requested actions to 
the extent possible as well as a continued denial of the 
veteran's claim, the veteran's case was returned to the Board 
for further appellate review.  

Due to the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

Pursuant to the Board's August 2002 request, the veteran was 
scheduled to undergo a VA audiological examination in 
December 2002.  Review of the claims folder indicates the 
veteran failed to report to this scheduled evaluation.  The 
supplemental statement of the case (SSOC), which was 
furnished to the veteran December 2004, informed him of the 
continued denial of his service connection claim in part due 
to the absence of pertinent evidence that may have been 
provided at the December 2002 VA audiological examination for 
which he had failed to report.  

In a statement received at the AMC in January 2005, the 
veteran explained that he had never received a letter 
notifying him of the scheduling (including, for example, the 
date and time) of the December 2002 VA audiological 
examination.  In addition, the veteran asked that another 
examination be scheduled for him.  

In this regard, the Board notes that the claims folder 
includes a copy of the letter notifying the veteran of the 
time and place of the VA audiological examination in December 
2002.  Significantly, however, this letter was sent to an 
incorrect address and not the veteran's current address of 
record.  Consequently, the Board finds that another remand of 
the veteran's service connection claim is necessary.  On 
remand, the veteran should be given an opportunity to report 
for a pertinent VA audiological examination.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss.  The claims folder must be 
made available to, and reviewed by, the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All indicated tests, including an 
audiological evaluation, should be 
conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express an opinion as to 
whether there is a 50 percent probability 
or greater that any hearing loss had its 
onset during the veteran's active 
military duty or is otherwise related to 
such service (e.g., consistent with the 
veteran's purported exposure to artillery 
noise).  Reconcile findings with the 
service medical records, the December 
1943 VA examination report, and the 
December 1998 VA audiological evaluation.  
Complete rationale for all opinions 
should be provided.  

2.  The RO should then adjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 


